Title: To Alexander Hamilton from James McHenry, 23 August 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department August 23d. 1799
          
          The selecting of fit characters to nominate to the President to fill the Offices of Surgeon and Surgeons Mates for the Twelfth regiment having been referred to you I enclose recommendations in favour of John H. Douglas—from S. Stringer. Jas. Cochran & C. R Yates which I received this morning. These you will please to return—
          I have the honor to be with great respect Sir Your obedient servant
          
            James McHenry
          
          Major General Alexr Hamilton
        